 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARLINGTON JOHN VRONTISIS,                              No. 2:20-cv-0005 KJN P
12                        Plaintiff,
13            v.                                             ORDER AND FINDINGS &
                                                             RECOMMENDATIONS
14    DEPUTY JURKIEWICZ, et al.,
15                        Defendants.
16

17           By order filed February 25, 2020, plaintiff’s complaint was dismissed and thirty days

18   leave to file an amended complaint was granted. Thirty days from that date have now passed, and

19   plaintiff has not filed an amended complaint, or otherwise responded to the court’s order.

20           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

21   directed to assign a district judge to this case; and

22           Further, IT IS RECOMMENDED that this action be dismissed without prejudice. See

23   Local Rule 110; Fed. R. Civ. P. 41(b).

24           These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

26   being served with these findings and recommendations, plaintiff may file written objections with

27   the court and serve a copy on all parties. Such a document should be captioned

28   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that
                                                         1
 1   failure to file objections within the specified time may waive the right to appeal the District

 2   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: April 14, 2020

 4

 5

 6   /vron0005.fta

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
